Oo Oo ss DB WN FP W YN

DO DN RO DR DRDO DR eee ee i
nm & WO NYO SY DOD OO Fe a DB On FSF WwW NY | O&O

 

Case 2:18-cv-03775-MTL Document 33 Filed 03/07/19 Page 1 of 3

SCHERN RICHARDSON FINTER, PLC
1640 S. Stapley Drive, Suite 132
Mesa, Arizona 85204
(480) 632-1929
Facsimile: (480) 632-1938
Email: courtdocs@srflawfirm.com
Attorneys for Woz U Defendants
By: Michael A. Schern #022996
Aaron M. Finter #022437
Aaron R. Clouse #033230

UNITED STATES DISTRICT COURT
DISTRICT OF ARIZONA

Ralph T. Reilly, an individual, No. 2:18-cv-03775-JJT

Plaintiff,
V.
CORPORATE DISCLOSURE
Steve Wozniak, an individual; Woz U STATEMENT
Education, LLC, an Arizona limited lability
company; Woz U Education Holdings, LLC, a
Delaware limited liability company; Southern
Careers Institute, Inc., a Texas corporation,

 

__Defendants.

 

 

This Corporate Disclosure Statement is filed on behalf of Defendant Woz U
Education Holdings, LLC, a Delaware hmited liability company, in compliance with

the provisions of: (check one)

_X Rule 7.1, Federal Rules of Civil Procedure, a nongovernmental
corporate party to an action in a district court must file a statement that
identifies any parent corporation and any publicly held corporation that owns
10% or more of its stock or states that there is no such corporation.

Rule 12.4(a)(1), Federal Rule of Criminal Procedure, any nongovernmental
corporate party to a proceeding in a district court must file a statement that
identifies any parent corporation and any publicly held corporation that owns

10% or more of its stock or states that there is no such corporation.

 
No

bh WN

Do CO Oo SI HN

12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

 

Case 2:18-cv-03775-MTL Document 33 Filed 03/07/19 Page 2 of 3

______ Rule 12.4(a)(2), Federal Rule of Criminal Procedure, if an organizational victim
of alleged criminal activity is a corporation the government must file a
statement identifying the victim and the statement must also disclose the
information required by Rule 12.4(a)(1).

The filing party here by declares as follows:

X _ Nosuch corporation.
Party is a parent, subsidiary or other affiliate of a publicly owned corporation
as listed below (Attach additional pages if needed)

Relationship

 

 

Publicly held corporation, not a party to the case, with financial interest in
the outcome. List identity of corporation and the nature of financial interest.
(Attach additional pages if needed.)

Relationship

 

Other (please explain)

 

 

A supplemental disclosure statement will be filed upon any change in the information

provided herein

 
co Oo Oo SN DB Wn FP W YP

NM DO NO NYO NO VD NOR mm eR EE Ee ee
Nn WA BP WD NO KH OD CO fF HN DBO Fe W NH

 

Case 2:18-cv-03775-MTL Document 33 Filed 03/07/19 Page 3 of 3

DATED this 7" day of March, 2019.

By /s/ Aaron M. Finter

 

Michael A. Schern

Aaron M. Finter

Aaron R. Clouse

1640 S. Stapley Dr., Ste. 132
Mesa, AZ 85204

Attorneys for Defendants

[hereby certify that on March 7, 2019, I electronically transmitted the attached document to the
Clerk's Office using the CM/ECF System for filing and transmittal of a Notice of Electronic
Filing to the following CM/ECF registrants:

Raymond J. Markovich, Esq.
USMAN SHAIKH LAW GROUP
a.k.a. U.S. LAW GROUP

427 N. Canon Drive, Suite #206
Beverly Hills, CA 92010
ray(@uslaweroupinc.com
Attorneys for Plaintiff

 

 
